Eaton Vance Short Term Real Return Fund Class A Shares - EARRX Class C Shares - ECRRX Class I Shares - EIRRX A non-diversified fund seeking real return Prospectus Dated April 7, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 6 Investment Objective 2 Management and Organization 12 Fees and Expenses of the Fund 2 Valuing Shares 13 Portfolio Turnover 2 Purchasing Shares 14 Principal Investment Strategies 2 Sales Charges 17 Principal Risks 3 Redeeming Shares 18 Performance 5 Shareholder Account Features 19 Management 5 Additional Tax Information 21 Purchase and Sale of Fund Shares 5 Further Information About Underlying Portfolios 22 Tax Information 5 Appendix A - Participation in the TALF Program 23 Payments to Broker-Dealers and Other Financial Intermediaries 5 This Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective The Funds investment objective is real return (real return is defined as total return less the estimated cost of inflation (typically measured by the change in an official inflation measure)). Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 17 of this Prospectus and page 33 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 0.15% 0.15% 0.15% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses (estimated) 0.27% 0.27% 0.27% Acquired Fund Fees and Expenses % % % Total Annual Fund Operating Expenses 1.27% 2.02% 1.02% Less Expense Reimbursement and Fee Reduction )% )% )% Net Annual Fund Operating Expenses 1.15% 1.90% 0.90% (1) Reflects the Funds allocable share of the advisory fee and other expenses of the Portfolios in which it invests. Of this amount, advisory fees are estimated to be 0.48%. (2) The investment adviser and administrator have agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses exceed 1.15% for Class A shares, 1.90% for Class C shares and 0.90% for Class I shares. This expense reimbursement will continue through February 28, 2012. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment during the current fiscal year. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 1 Year 3 Years Class A shares $587 $847 $587 $847 Class C shares $293 $622 $193 $622 Class I shares $92 $313 $92 $313 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets in real return instruments, which include (i) inflation-indexed debt obligations of varying maturities issued by the United States and non-U.S. governments, their agencies or instrumentalities (such as Treasury Inflation Protected Securities, or TIPS), corporations and other issuers and (ii) other fixed or floating-rate debt obligations (including floating-rate loans) with respect to which the Fund enters into agreements to swap nominal interest payments for payments based on changes in the U.S. Consumer Price Index (CPI) or other measures of inflation (the "80% Policy"). The Fund will limit its real duration to four years or less and will maintain a weighted average credit quality of investment grade. Eaton Vance Short Term Real Return Fund 2 Prospectus dated April 7, 2010 The Fund may invest up to 30% of its total assets in securities denominated in foreign currencies and may invest beyond this limit in U.S. dollar denominated securities of foreign issuers. The Fund may invest up to 10% of its total assets in securities and instruments that are economically tied to emerging market countries. The Fund will normally limit its foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) to 20% of its total assets. The Fund may invest in instruments rated below investment grade (being BBB or below by Moodys Investors Service, Inc., or equivalently rated by Standard & Poors Ratings Services or Fitch, Inc., or, if unrated, determined by the investment adviser to be of comparable quality). The Fund may purchase and sell securities on a when-issued, delayed delivery or forward commitment basis and may invest in repurchase agreements or reverse repurchase agreements. Such instruments may be entered into for purposes of investment leverage. Forward purchases of inflation-indexed debt obligations of varying maturities issued by the United States and non-U.S. governments, their agencies or instrumentalities (such as TIP^
